*587
ORDER

PER CURIAM:
AND NOW, this 16th day of November, 2000, on certification by the Disciplinary Board that the respondent, HARDGE DAVIS, JR., who was suspended by Orders of this Court dated March 23, 2000 and October 19, 2000, for two consecutive three month periods, has filed a verified statement showing compliance with all the terms and conditions of the Orders of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, HARDGE DAVIS, JR., is hereby reinstated to active status, effective immediately.